Exhibit 10.68

MAXXAM Inc.

Amended and Restated

Non-Employee Director Stock Plan

 

RIGHTS AGREEMENT

 

THIS RIGHTS AGREEMENT, dated as of «GrantDate» (the "Agreement"), is between
MAXXAM INC., a Delaware corporation (the "Company"), and «FirstMiddle» «Last», a
non-employee director of the Company (the "Grantee").

 

In consideration of the mutual undertakings set forth in this Agreement, the
Company and the Grantee agree as follows:

 

 

Section 1.

Grant.

 

1.1          The Company hereby grants as of the date of this Agreement pursuant
to the MAXXAM Inc. Amended and Restated Non-Employee Director Stock Plan (the
"Plan") stock options (the "Options") to the Grantee with respect to «Shares» of
the Company's Common Stock, $.50 par value (the "Common Stock"). Such Option
shall have tandem stock appreciation rights ("SARs") in connection with the same
number of shares of Common Stock. The Options and tandem SARs shall be
collectively referred to hereinafter as the "Rights."

 

1.2          The appreciation base per share of Common Stock covered by the
Rights is $«Price», which was the fair market value per share of the Company's
Common Stock on the date of this Agreement, based on the closing price for the
Common Stock as of the date of this Agreement, as determined in accordance with
the Plan.

 

 

Section 2.

Exercisability.

 

2.1          No portion of the Rights shall become exercisable prior to the
first anniversary of the date of this Agreement, except as otherwise provided in
the Plan.

 

2.2          In accordance with Section 8 of the Plan, the Rights shall become
exercisable with respect to 25 percent of the shares of Common Stock initially
subject thereto on the first anniversary of the date of this Agreement, and with
respect to an additional 25 percent of such shares on each of the second, third
and fourth anniversaries of the date of this Agreement, so that all of the
Rights covered hereby shall become exercisable in full on such fourth
anniversary.

 

2.3        The Rights may be partially exercised from time to time within the
percentage limitations on exercisability set forth in Section 8 of the Plan.

 

2.4          The Rights shall expire and cease to be exercisable 10 years after
the date of this Agreement, or on such earlier date as may be provided for
herein or in accordance with the terms of the Plan.

 







Section 3.   Method of Exercise of Options.

 

3.1          The Option may be exercised only by the delivery of written notice
to the Secretary of the Company, together with payment of the Option Price for
each share of Common Stock to be received, together with payment of any taxes
required to be withheld by the Company. The notice shall state that the Optionee
has elected to exercise the Option and the number of whole shares of Common
Stock with respect to which the Option is being exercised. Method of delivery of
notice and payment and form of payment of the Option Price shall be in
accordance with Section 9 of the Plan. The exercise date shall be the date of
receipt of such notice.

 

3.2        No later than fifteen (15) business days after receipt of such
written notice of exercise and payment for the shares underlying the Option
being exercised, the Company shall deliver to the Optionee stock certificates
for the number of shares with respect to which the Option has been so exercised,
issued in the Optionee's name.

 

 

Section 4.

Method of Exercise of SARs.

 

4.1        The SARs may be exercised only by the giving of written notice to the
Company, which notice shall state the election to exercise, the number of SARs
being exercised and the effective date of the exercise, which date may not be
prior to the date of such notice

 

4.2          The Company shall pay to the Grantee the amount due upon exercise
of any portion of the SARs no later than fifteen (15) business days following
any such exercise.

 

 

Section 5.

Notices.

 

Any notice to be given to the Company hereunder shall be in writing and shall be
addressed to the Secretary of the Company, 1330 Post Oak Boulevard, Suite 2000,
Houston, Texas 77056, or at such other address as the Company may hereafter
designate to the Grantee by notice as provided herein. Any notice to be given to
the Grantee hereunder shall be addressed to the Grantee at the address set forth
beneath the Grantee's signature hereto or at such other address as the Company
uses for Grantee's Board communications, or at such other address as Grantee may
hereafter designate to the Company by notice as provided herein. Notices
hereunder shall be deemed to have been duly given when personally delivered or
mailed by registered mail or certified mail to the party entitled to receive the
same.

 

 

Section 6.

Plan Incorporated.

 

The rights and privileges of the Option granted hereby shall be subject to all
the terms and provisions of the Plan, which are incorporated herein by reference
and made a part hereof. Optionee is particularly directed to the provisions of
Section 8 of the Plan (relating to the exercisability of the Option following
termination as a director or death), Section 10 (transferability of options),
and Section 15 of the Plan (generally relating to adjustments to the number of
shares of Common Stock covered by the Option upon certain changes in
capitalization). Any term defined in the Plan shall have the same meaning in
this Agreement. In the event of any conflict between the provisions of this
Agreement and the Plan, the provisions of the Plan shall control.

 







 

Section 7.

Duplicate Originals.

 

This Agreement is being executed in duplicate originals so that each party may
retain a signed original. Both original documents constitute a singular
agreement.

 

 

Section 8.

Successors and Assigns.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and assigns of the Company and, to the extent set
forth in Plan Section 11 and in this Agreement, the heirs and personal
representatives of the Grantee.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

 

              MAXXAM INC.

 

 

          

   /s/ Bernard L. Birkel

 

 

          

   Bernard L. Birkel

 

 

          

   Secretary

 

 

 

 

 

OPTIONEE

 

 

 

   /s/FirstMiddleLast

«FirstMiddle» «Last»

«Company»

 

«Address1»

 

«Address2»

 

«CityStateZip»

 

 

 





 

 